Title: To James Madison from Matthew Lyon, 21 January 1804 (Abstract)
From: Lyon, Matthew
To: Madison, James


21 January 1804, Washington. “The inclosed is a letter from Mr Dinmore which I intended to have laid before you in the conversation yesterday on the subject to which it referrs.” Presumes JM will pardon his “Officiousness in reviveing that subject by sending the letter for your Consideration.”
 

   
   RC and enclosure (DLC). RC 1 p. For enclosure, see n. 1.



   
   The enclosure is Richard Dinmore to Lyon, 13 Jan. 1804 (1 p.; misdated 1803), reminding Lyon that the Alexandria Expositor had sustained a loss the previous year and stating that he could not bear another such loss. In reply to Lyon’s earlier inquiry why Dinmore did not apply to JM for publication of the laws, Dinmore stated that he had applied to JM once: “Mr Madisons then opinion was that he could not concede to me that favor, because the Law which requires their publication, then appeared to him, to confine that Publication to States. I suspect however the Secy of State, has since altered his then opinion, inasmuch as Mr. Smith told me some time since that he had received, for the publication of the Laws of the U. S. during the last winter in the National Intelligencer 97$.” Dinmore added that if Lyon’s friendship could obtain that sum for him, he would be obliged. For Dinmore’s earlier correspondence with JM regarding publication of the laws, see James Lyon and Richard Dinmore to JM, 21 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:150 and n. 1).


